DETAILED ACTION
Claims 1-20 are presented for examination.
Claims, 1, 6, 8, 9, 11, 13 and 17 were amended.
This is a Final Action.

Response to Arguments
Applicant's arguments filed 02/12/2020 have been fully considered but they are not persuasive.

With respect to amended claim 1, wherein the claim limitations were imported from claim 6. The limitation … wherein the acquisition module further includes instructions to, in response to a positive identification of the visual content existing in the subset by the machine vision model, collecting, in real-time by the at least one camera, additional visual data about a subject of the visual context that is current observation of surroundings of the selected vehicle, is further taught by Paragraph 161 of Agarwal which teaches “a device may be configured to "handoff' a visual data search to another device. In one example, a number of vehicles may be travelling along a road. Car A has a camera and a device that is enabled to receive a distributed video search query. The device receives a search query to locate and track cars matching a certain description. A second car, car B, which is visible to the camera installed in car A, matches the search query. In response to the search query, the device in car A begins visually tracking car B. Eventually car A gets close to its driver's home and the driver pulls off the highway. Before or just after car A pulls off the highway it may "hand off' the tracking of car B to other cars that are near to A and to B on the highway. In this way, car B could continue to be tracked until such time as it could be determined whether car B is the true target of the original search query.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 9-10, 12-19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. (WO2018031562- IDS)

1.    Agrawal teaches, A vision system for improving the querying of visual data by using edge computing resources of collection devices in a distributed network (Abstract), comprising:
one or more processors (para 11, fig. 2A);
a memory communicably coupled to the one or more processors (Para 11, fig. 2A - the memory stores data) and storing:
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to  (Para 50 -  the vehicle camera device collects data, therefore the camera is the acquisition module), 
(fig. 7, para 0032, 0050; the vehicle has a camera mounted on it]), identify search parameters from the query that specify at least visual content that is to be identified  (Para [0111], [0172, 0173]; examiner’s note: the system is searching for visual data; [0188, 0189]; the user can select vehicle ID which is the search parameter and the system identifies videos related to the ID, the video data is the visual content and also identifies the marching search results); and
a search module including instructions that when executed by the one or more processors cause the one or more processors to analyze a subset of a visual inventory to identify whether the subset includes the visual content by using at least a machine vision model executing on a processor within the selected vehicle (Para [0172, 0173], fig. 5A, 5B, 1C; the first search identifies plurality of search results and then the second device filters the first search results according to other relevant search results from other vehicles.  Therefore, the system is identifying subsets of results by analyzing the search parameter and also by the filtering.  [0158]; the vehicle uses a camera to identify the related video. Moreover, fig. 7, 8; [0187, 0188, 0190, 0192]; based on the users search parameter the system identifies a map where the system will identify the requested video related to a vehicle ID, the vehicle uses a camera to identify a video, therefore, it is a machine vision model; once the user execute the search the system identifies by analyzing the search query, a map and only look for the vehicle ID within the map, therefore, the system is identifying subsets by analyzing the search query and by the location), wherein the visual inventory includes camera data that is previously acquired by the selected vehicle from the at least one camera (Para [0158] & [0159] – “The devices may be configured such that they can receive a search request and determine if a connected proximate camera may contain video that is relevant to the search query… the device may process the search request to search through locally stored descriptor data of previously processed locally stored video.”),
wherein the search module further includes instructions to communicate detection results about whether the subset includes the visual content to the remote device (Para [0172, 0173], fig. 5B, 9 - the identified video contents are presented to the user).
wherein the acquisition module further includes instructions to, in response to a positive identification of the visual content existing in the subset by the machine vision model, collecting, in real-time by the at least one camera, additional visual data about a subject of the visual context that is current observation of surroundings of the selected vehicle (Para [0161] Search Handoff, " a device may be configured to ‘handoff’ a visual data search to another device. In one example, a number of vehicles may be travelling along a road. Car A has a camera and a device that is enabled to receive a distributed video search query. The device receives a search query to locate and track cars matching a certain description. A second car, car B, which is visible to the camera installed in car A, matches the search query. In response to the search query, the device in car A begins visually tracking car B.  Eventually car A gets close to its driver's home and the driver pulls off the highway. Before or just after car A pulls off the highway it may "hand off' the tracking of car B to other cars that are near to A and to B on the highway. In this way, car B could continue to be tracked until such time as it could be determined whether car B is the true target of the original search query.”)

2.    Agrawal teaches, The vision system of claim 1, wherein the search parameters specify the visual content by providing the machine vision model pre-trained to recognize the visual (Para 164, 165 & 166 – aggressive and unsafe manner of driving detecting is a person of interest).

3.    Agrawal teaches, The vision system of claim 1, wherein the acquisition module further includes instructions to load the subset of the visual inventory that correlates with a time window that is specified by the visual query into a memory for analysis by the machine vision model, and wherein the visual inventory includes previously recorded video acquired by the at least one camera and real-time video that the at least one camera is presently acquiring (Paragraph 184 – requesting data could include a time window).

4.    Agrawal teaches, The vision system of claim 3, wherein the time window indicates a time associated with a location of the selected vehicle that is targeted for querying by the visual query, wherein the selected vehicle qualifies as one of the collection devices according to correlations between a location history of the selected vehicle and a targeted location associated with the visual query (Paragraph 161 – teaches monitoring and requesting location history and information for tracking a vehicle, Fig 7, Para 188 teaches  creating new request utilizing object identifiers), wherein the visual query indicates a termination parameter for terminating analysis of real-time video within the visual inventory, and wherein the termination parameter indicates one or more of a frequency of detections for the visual content, a time limit, a data quota, and a stop request (Paragraph 77 – teaches a search query containing geographical and temporal constraints, the visual query would stop if the video segment does not meet the constraints)

5.    Agrawal teaches, The vision system of claim 1, wherein the acquisition module further includes instructions to:
acquire video data as a video stream from the at least one camera about a surrounding environment of the selected vehicle; analyze the video data according to an object recognition model to generate labels for classes of objects represented in the video data; and store the video data including the labels as the visual inventory in a data store of the vehicle (Fig. 7, 8; [0187, 0188, 0190, 0192]; based on the users search parameter the system identifies a map where the system will identify the requested video related to a vehicle ID, the vehicle uses a camera to identify a video, therefore, it is a machine vision model; once the user execute the search the system identifies by analyzing the search query, a map and only look for the vehicle ID within the map, therefore, the system is identifying subsets by analyzing the search query and by the location).

6.    Agrawal teaches, The vision system of claim 5, wherein the acquisition module further includes instructions to collect the additional data further includes broadcasting the positive identification to nearby vehicles that are proximate to the selected vehicle to cause the nearby vehicles to collect visual data about the subject (Para 134-138 – teaches searching and acquisition from a K device from a list of N devices based on proximity, based on observation data; furthermore, Para [0161] Search Handoff, " a device may be configured to ‘handoff’ a visual data search to another device. In one example, a number of vehicles may be travelling along a road. Car A has a camera and a device that is enabled to receive a distributed video search query. The device receives a search query to locate and track cars matching a certain description. A second car, car B, which is visible to the camera installed in car A, matches the search query. In response to the search query, the device in car A begins visually tracking car B.  Eventually car A gets close to its driver's home and the driver pulls off the highway. Before or just after car A pulls off the highway it may "hand off' the tracking of car B to other cars that are near to A and to B on the highway. In this way, car B could continue to be tracked until such time as it could be determined whether car B is the true target of the original search query.”)).

7.    Agrawal teaches, The vision system of claim 6, wherein the search module further includes instructions to:
analyze the additional visual data according to the machine vision model to further identify characteristics of the subject, and provide, to the remote device from the selected vehicle, a refinement to the detection results that includes at least the identified characteristics (paragraph 166 & 167 – refining and redeploying model in accordance with the weaving behavior detection model).

19.	The method of claim 13, further comprising:
	generating the virtual query, by the remote device, in response to receiving electronic inputs specifying the visual content about which to query, wherein generating the visual query includes at least training the machine vision model using training data embodied in the electronic inputs and by a cloud-computing system associated with the remote device (Fig 1A, Para 40, 108, 125  – teaches a cloud based computing system including a machine learning model);
identifying a pool of available vehicles that correspond with a targeted location for a time window; and  communicating the visual query to a sample of vehicles from the pool (Para 161 & 130 – determines a camera of a vehicle from a pool of available vehicles that matches a search query).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Agrawal et al. (WO2018031562- IDS) in view of  Nerayoff et al. (US 2014/0036076)

8.    Agrawal teaches, The vision system of claim 5, wherein the acquisition module further includes instructions to communicate a location history of the selected vehicle to the remote device periodically to maintain the location history in a current state for accurate selection by the remote device of vehicles that are to be queried by the visual query, wherein the acquisition module further including instructions to provide the labels to the remote device for pre-filtering of vehicles that are to be selected for querying, wherein the visual query further includes query parameters for pre-filtering the subset, the query parameters indicating at least object classes for objects associated (Paragraph 161 – teaches monitoring and requesting location history and information for tracking a vehicle, Fig 7, Para 188 teaches  creating new request utilizing object identifiers, Paragraph 146 – teaches tracking the location of connected devices, Paragraph [0118] – teaches “a search query may specify a feature of a vehicle, such as a color, model, make, and or class of vehicle.”).
Agrawal does not explicitly teach or disclose, wherein the labels include at least semantic identifying object classes of objects represented in the visual content.
However Nerayoff teaches, wherein the labels include at least semantic identifying object classes of objects represented in the visual content (Paragraph [0050] – classes of vehicles).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains for Agarwal track classes of object of interests as taught by Nerayoff, because both Agarwal and Nerayoff are in the same field of endeavor and by allow for classifying vehicle would allow Agarwal further pre-filtering of vehicles for visual query.

Claims 9-18 and 20 are similar to claims 1-8 and 19 therefore similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AMRESH SINGH/Primary Examiner, Art Unit 2159